DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II. Claims 15, 21 and 23-26 drawn to a propylene copolymer composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the ethylene copolymer composition of Group I and the propylene copolymer composition of Group II do not share a common technical feature. 
During a telephone conversation with Attorney Joseph Wrkich on January 19, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 14, 16-20 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15, 21 and 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: the unspecified PCT Applications in [00154] and [00156] need to be updated with published references and the term “please” in should be avoided in the Specification.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dimeska et al. (US 2010/0267907). 
Dimeska teaches various propylene-ethylene copolymers prepared in the presence of a supported metallocene catalyst composition as listed in Tables 1-12.  Among those listed polymers, Poly. Examples 6 and 17 listed in Table 2 with C2 wt% of 2.1 and 3.4, Tm (oC) of 135 and 126, and Mw (kg/mol) of 523 and 1176 respectively met the ethylene mol%, Tm and Mw limitation of the instant claims.  
It is noted that Dimeska does not expressly discloses the size of the propylene-ethylene particles.  Since Dimeska’s metallocene catalyst composition is supported on conventional silica support, one would not have expected the polymer particles prepared in the presence of those supported catalyst to produce polymer particles containing 10 wt% particles as big as 4000 µm.  Therefore, Dimeska’s Poly. Examples 6 and 17 are expected to inherently meet the particle size limitation of the instant claims.

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as obvious over Dimeska et al. (US 2010/0267907) in view of Canich et al. (US 2009/023999). 
Dimeska’s teaching is relied upon as shown above.  It is noted that Dimeska does not teach the pourability of the polymer.  It is understood that the pourability of polymer particles depends on the particle size and particle size distribution.  Canich teaches pelletizing polymers to provide free flowing particles with initial and aged pourability values of 60 seconds or less ([0115]-[0116]) .
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ the teaching of Canich’2009 to pelletize Dimeska’s polymers in order to provide free flowing particles with desired sizes having diameters of less than 4 mm with initial and aged pourability values of 60 seconds or less since such is conventional done in the art for easy handling of the polymer products and in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763